Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 22, 24, 25 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saurenmann (US 3,401,831) in view of Cooper (US 5,529,210).
Saurenmann discloses-
a gravity-fed pot supply source having a plurality of pot paths defined by a plurality of rods 2 disposed along a predetermined incline, wherein a plurality of pot paths are linearly spaced from one another, wherein a gravity-fed pot supply source is configured to support a plurality of pot stacks along each respective pot path, and wherein each pot stack comprises a plurality of pots in a nested configuration;
a pot provisioning apparatus comprising one or more retention members 18, 19, 20, 21 configured to selectively release a respective end-most one pot from a remainder of pot in each pot stack at a release location;
a pot engagement apparatus 5, 6 comprising a plurality of vacuum cups 6, 6, e.g. gripper devices, respectively associated with a plurality of pot paths, wherein each pot gripper device is configured to selectively engage an internal surface of the end- most one of the respective plurality of pots at the release location; and
a carriage apparatus 24 configured to selectively translate pot gripper devices between a release location and a dispense location.
Saurenmann discloses multiple vacuum suction grippers, and does not explicitly disclose grippers that are configured to selectively disengage an internal surface of an end-most pot, respectively, at a dispense location.
Cooper discloses a gripper device 28 is configured to selectively disengage an internal surface of end-most article, respectively, at a dispense location. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Saurenmann to include a grippers  configured to selectively disengage an internal surface of an end-most pot, respectively, at a dispense location, as taught by Cooper, thereby reducing or eliminating double feed of a stack of nested articles.
Claim(s) 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saurenmann in view of Cooper and further in view of Eberle (US 4,168,772). 
	Surenmann discloses a stop ledge but does not disclose a stop ledge actuator. Eberle discloses a stop ledge 132 (or 128) and a stop ledge actuator 144 or (76, 90). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Surenmann to include a stop ledge and a stop ledge actuator, as taught by Eberle, such that damage to the dispensed articles is reduced.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saurenmann in view of Cooper and further in view of Keijzer (US 20180370740) which discloses a roller conveyor 103. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Saurenmann to include Keijzer’s roller conveyor which improves denesting of articles that are of slight weight and great flexibility. 
Allowable Subject Matter
Claims 4-21 & 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed Oct. 7, 2022 have been fully considered but they are not persuasive.
Claim 1. Applicant argues that the cited prior art does not selectively engage an internal service of a container/pot.
Applicant addressed this argument in view of primary reference Saurenmann (US 3,401,831). The examiner disagrees with Applicants interpretation of the claims or cited prior art.  Saurenmann was not cited as disclosing this limitation. With respect to FIG. 2 secondary reference Cooper (US 5,529,210) clearly discloses a gripper 28 that selectively engages a container internal surface during dispensing: 

    PNG
    media_image1.png
    330
    455
    media_image1.png
    Greyscale

 Applicant is respectfully reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Claim 1. Applicant argues that- 

    PNG
    media_image2.png
    61
    572
    media_image2.png
    Greyscale

In other words, Applciant argues that the combination is untenable because Cooper’s gripper would not work with Saurenmann’s apparatus. The examiner disagrees with Applicants interpretation of the claims or cited prior art. The change in grippers is simple substitution according to the type of article to be removed. And, as both references exist in the unstacking art using vacuum grippers a skilled artisan would have been well aware of the many gripper variations.
Applicant also argues that Cooper renders Saurenmann inoperable. A change in gripper has no effect on Saurenmann’s apparatus at large. Changing the type of suction end on Saurenmann’s carriage has no effect on the ability of its carriage to oscillate. In other words, Saurenmann’s carriage will function correctly as will its retention members. Thus, Cooper improves on Saurenmann’s ability to accommodate various orientations of nested containers. 
Claim 1. Applicant argues that-

    PNG
    media_image3.png
    56
    547
    media_image3.png
    Greyscale

The examiner disagrees with Applicants interpretation of the claims or cited prior art. Reading the disclosure with the figures Saurenmann discloses a plurality of paths. FIG. 4 discloses two(2) openings through which grippers attach to and withdraw containers. 

    PNG
    media_image4.png
    476
    693
    media_image4.png
    Greyscale

	Saurenmann also discloses that “in operation, stacks of flanged containers are placed into stack holders 2 right side up.” (C4/L14). Moreover, Saurenmann teaches that during unstacking “The vacuum slide holder 24 will continue to move away from the stack of containers, now at an increased rate, thereby pulling the bottom container in each stack away from their respective stacks.” (Emphasis added.) (C4/L43) Thus, read in context Saurenmann discloses a plurality of stacks placed into the unstacker such that multiple grippers can attach to and unstack multiple containers simultaneously.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY W ADAMS/Primary Examiner, Art Unit 3652